Citation Nr: 0708922	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1946.  He died in December 2003.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appellant and her daughter appeared and testified at a 
personal hearing in October 2006 before the undersigned 
Veterans' Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2003 as a result of 
myocardial infarction, with contributing or significant 
conditions listed as hyperlipidemia and diabetes mellitus.

2.  At the time of his death, and effective from October 29, 
1999, the veteran had a 100 percent schedular disability 
rating for service-connected anxiety disorder.

3.  The veteran's service-connected disability of anxiety 
disorder did not substantially or materially contribute to 
the cause of the veteran's death, did not combine to cause 
death, and did not aid or lend assistance to the production 
of death.

4.  The veteran was not rated as totally disabled due to 
service-connected disability for 10 continuous years 
immediately preceding death. 

5.  The veteran did not have a claim pending with VA at the 
time of his death.  


CONCLUSIONS OF LAW

1.  The veteran's service-connected disability of anxiety 
disorder did not cause or contribute substantially or 
materially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2006).  

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.22, 3.102, 3.159 (2006).  

3.  The criteria for accrued benefits have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159,  3.1000 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA notice letter dated in December 2004 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as the letter informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claims that VA 
has not sought.

VA medical records, VA examination reports and specialty 
medical opinions, private medical evidence, and other lay 
statements and personal hearing testimony have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claims, including by submission of 
statements, personal hearing testimony, and arguments 
presented by the representative organization.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if service connection for the cause of the veteran's 
death or DIC or accrued benefits were granted on appeal.  
Because these claims are being denied in this Board decision, 
no effective date will be assigned.  Thus, the Board finds 
that there can be no possibility of any prejudice to the 
claimant under the holding in Dingess.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown. 
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection for Cause of Death (38 U.S.C.A. § 1310)

The appellant contends that the veteran's service-connected 
anxiety disorder that included depression prevented him from 
walking as much as he should have and, therefore, contributed 
to the veteran's heart disorder, which in turn caused his 
death.  The appellant also contends that the veteran's 
service-connected anxiety disorder caused his drug and 
alcohol abuse, which in turn contributed to the veteran's 
death. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as cardiovascular disease, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2006); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, the evidence shows that the veteran died on 
December [redacted], 2003.  The immediate cause of death, as noted on 
the Certificate of Death, was myocardial infarction, with 
contributing or significant conditions listed as 
hyperlipidemia and diabetes mellitus.

The appellant was married to the veteran at the time of  his 
death.  At the time of his death, the veteran had a 100 
percent schedular disability rating for service-connected 
anxiety disorder.  

The medical evidence weighing in favor of the appellant's 
claim includes VA Soldiers' Home treatment records that 
include a long history of anxiety and depression listed among 
the contributing factors to the veteran's death, along with 
other contributing factors of hyperlipidemia, diabetes 
mellitus, alcohol abuse, and cigarette abuse.  

The evidence weighing against the appellant's claim for 
service connection for the cause of the veteran's death 
includes the Certificate of Death that listed the immediate 
cause of death as myocardial infarction with contributing or 
significant conditions listed as hyperlipidemia and diabetes 
mellitus, and did not include anxiety disorder as a causal or 
contributing factor.  

The evidence weighing against the appellant's claim for 
service connection for the cause of the veteran's death also 
includes VA cardiology and psychiatric opinions in April 
2005.  The April 2005 VA cardiology opinion was that it was 
unlikely ("less likely than not") that the veteran's 
service-connected anxiety disorder caused or contributed to 
cause the death of the veteran.  The bases for the opinion 
were that the veteran had several risk factors for coronary 
atherosclerosis, namely, hypercholesterolemia, diabetes 
mellitus, and cigarette smoking; there was no credible 
clinical or scientific information directly linking anxiety 
or depression to the development or acceleration of coronary 
atherosclerosis; there was no evidence of panic anxiety 
attack in the veteran's case to precipitate angina pectoris 
(chest pain) or acute myocardial infarction; and the 
underlying coronary atherosclerosis caused the myocardial 
infarction.  

The April 2005 VA psychiatric opinion was that it was 
unlikely ("less likely than not") that the veteran's 
service-connected anxiety disorder caused or aggravated the 
death of the veteran.  The bases for the opinion were that, 
although chronic mental illness can generally have an affect 
on an individual's life expectancy, considering the veteran's 
longstanding drug and alcohol abuse, the veteran's lack of 
exercise due to depression had only an indirect association 
with his death. 

In this case, after a review of all the evidence of record, 
whether or not specifically cited in this decision, the Board 
finds that the weight of the competent medical evidence of 
record demonstrates the veteran's cause of death was not 
incurred in or aggravated by service, including that his 
service-connected disability of anxiety disorder did not 
substantially or materially contribute to the cause of his 
death by myocardial infarction, did not combine to cause 
death, and did not aid or lend assistance to the production 
of death. 

The VA cardiovascular and psychiatric medical opinions that 
it is unlikely that the veteran's service-connected anxiety 
disorder contributed either substantially or materially to 
his death weigh against the appellant's claim.  There is no 
competent medical evidence of record that supports an 
etiological relationship between the veteran's service-
connected anxiety disorder and subsequent development of 
hyperlipidemia, diabetes mellitus, or myocardial infarction.  
Thus, a preponderance of the competent medical evidence is 
against the appellant's claim, so that service connection is 
not warranted for the cause of the veteran's death due to 
myocardial infarction.   

In addition, although alleged by the appellant, there is no 
competent medical evidence that the veteran's service-
connected disability of anxiety disorder aggravated or 
significantly contributed to the onset and related medical 
problems that directly caused or contributed to cause the 
veteran's death in December 2003.  With regard to the 
appellant's opinion that the veteran's death is related to 
his service-connected disability of anxiety disorder, either 
because exercise was limited or because drug and alcohol 
abuse were due to the service-connected anxiety disorder, as 
a layperson, the appellant is not competent to render an 
opinion regarding medical causation or diagnosis, and her 
statements on such matters do not establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because a preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
the benefit of the doubt doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

DIC under 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  The appellant would also be 
eligible if the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

In this case, the veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was receiving compensation at the 100 percent 
rate from October 1999, which was less than the 10-year 
period immediately preceding his death in December 2003.  At 
the personal hearing in October 2006, through her 
representative, the appellant noted that the 100 percent 
rating only went back to 1999, and indicated that there was 
no argument or evidence to show an earlier period for receipt 
of the 100 percent rating.  The service-connected disability 
of anxiety disorder was not continuously rated totally 
disabling for 10 or more years immediately preceding the 
veteran's death.  The facts of this case are not in dispute 
and the law is dispositive; accordingly, the claim will be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  

In this case, the evidence shows that the veteran did not 
have a claim pending with VA at the time of his death.  At 
the personal hearing in October 2006, through her 
representative, the appellant noted that she thought all the 
compensation benefits 


owed the veteran had been paid, so there was no remaining 
issue of accrued benefits.  Because the facts of this case 
are not in dispute and the law is dispositive, the claim for 
accrued benefits will be denied because of the absence of 
legal merit.  See Sabonis, 6 Vet. App. 426. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


